Exhibit 10.2

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), is
made and entered into as of January 17, 2018 (the “Effective Date”), by and
between Eldorado Resorts, Inc., a Nevada corporation (the “Company”), and Thomas
Reeg (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company and the Executive are parties to an Executive Employment
Agreement dated September 29, 2014 (the “Existing Agreement”);

WHEREAS, the Company and the Executive desire to enter into this Agreement to
modify certain terms of the Executive’s employment;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

Article 1. Definitions.

(a) “Base Salary” shall mean the salary provided for in Article 4 below.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Cause” shall mean the Executive’s:

 

  i. Willful failure to substantially perform his duties with the Company or any
of its Subsidiaries (other than any such failure resulting from the Executive’s
Disability);

 

  ii. Gross negligence in the performance of the Executive’s duties;

 

  iii. Conviction of, or plea of guilty or nolo contendere to, any felony or a
lesser crime or offense which, in the reasonable opinion of the Company, could
materially adversely affect the business or reputation of the Company or any of
its Subsidiaries or affiliates;

 

  iv. Willful engagement in conduct that is materially injurious to the Company
or any of its Subsidiaries or affiliates, monetarily or otherwise;

 

  v. Willful violation of any provision of the Company’s Code of Business
Ethics, as amended from time to time;

 

  vi. Violation of any of the covenants contained in Articles 11 through 13 of
this Agreement, as applicable;

 

  vii. Engaging in any act of dishonesty resulting in, or intended to result in,
personal gain at the expense of the Company or any of its Subsidiaries or
affiliates;

 

  viii. Determination by any state gaming regulatory agency that the Executive
is not suitable to hold his position or otherwise to participate in a gaming
enterprise in the state in question;



--------------------------------------------------------------------------------

  ix. Engaging in any act that is intended to harm, or may be reasonably
expected to harm, the reputation, business prospects, or operations of the
Company or any of its Subsidiaries or affiliates (provided, however, that this
subclause (ix) shall not apply during the two-year period beginning on the date
of a Change in Control); or

 

  x. Any other action or inaction by the Executive that constitutes a material
breach by the Executive of the terms and conditions of this Agreement.

For purposes of this Section 1(c), no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (i) authority
given pursuant to a resolution duly adopted by the Board; or (ii) formal advice
of counsel for the Company, shall be conclusively presumed to be done or omitted
to be done by the Executive in good faith and in the best interests of the
Company.

For purposes of this Agreement, there shall be no termination for Cause pursuant
to Subsections 1(c)(ii) through (x) above, unless a written notice, containing a
detailed description of the grounds constituting Cause hereunder, is delivered
to the Executive stating the basis for the termination. Upon receipt of such
notice, the Executive shall be given thirty (30) days to fully cure (if such
violation, neglect, or conduct is capable of cure) the violation, neglect, or
conduct that is the basis of such claim. If, in the Board’s opinion, cure has
not been accomplished by the Executive at the conclusion of such thirty (30) day
period, the Executive will be given a reasonable opportunity to be heard before
termination.

(d) “Change in Control” means the occurrence of any of the following events:

 

  i. the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 50% of the combined voting
power of the then-outstanding securities entitled to vote generally in the
election of members of the Board (the “Voting Power”) at such time; provided
that the following acquisitions shall not constitute a Change in Control:
(A) any such acquisition directly from the Company; (B) any such acquisition by
the Company; (C) any such acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its subsidiaries; or
(D) any such acquisition pursuant to a transaction that complies with clauses
(A), (B) and (C) of paragraph (iii) below; or

 

  ii. individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason (other than death or disability) to
constitute at least a majority of the Board; provided, that any individual
becoming a director subsequent to the Effective Date, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
the directors then comprising the Incumbent Board (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without objection to such nomination) shall be
considered as though such individual was a member of the Incumbent Board, but
excluding for this purpose, any such individual whose initial assumption of
office occurs as a result of or in connection with an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

  iii.

consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Power immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the

 

2



--------------------------------------------------------------------------------

  then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership immediately prior to such
Business Combination of the securities representing the Voting Power, (B) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination,
or the combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement, or
the action of the Board providing for such Business Combination; or

 

  iv. approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any deferral of compensation that is subject to
Section 409A of the Code, then, to the extent required to avoid the imposition
of additional taxes under Section 409A of the Code, the transaction or event
described in paragraph (i), (ii), (iii) or (iv) above, with respect to such
deferral of compensation, shall only constitute a Change in Control for purposes
of the payment timing of such deferral of compensation if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5).

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Compensation Committee” shall mean the Compensation Committee of the Board
or any other committee appointed by the Board to perform the functions of the
Compensation Committee.

(g) “Date of Termination” shall mean the date on which the Executive incurs a
“separation from service” within the meaning of Section 409A of the Code.

(h) “Disability” (i) shall mean the Executive’s permanent and total disability
as defined by the long-term disability plan in effect for senior executives of
the Company or (ii) in the event there is no such plan in effect, shall mean
that the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months.

(i) “Good Reason” shall mean the occurrence of any one or more of the following
without the Executive’s express written consent:

 

  i. The Company changes the Executive’s title or material job duties such that
it results in material diminution in Executive’s authority, duties, or
responsibilities; or

 

  ii. The Company materially reduces the amount of the Executive’s then current
Base Salary or the target opportunity for his annual incentive award; or

 

3



--------------------------------------------------------------------------------

  iii. The Company requires the Executive to be permanently based at a location
in excess of fifty (50) miles from the location of the Executive’s principal job
location as of the Effective Date in Woodlands, Texas; or

 

  iv. The failure of the Company to obtain in writing the obligation to perform
or be bound by the terms of this Agreement by any successor to the Company or a
purchaser of all or substantially all of the assets of the Company; or

 

  v. The Company provides the Executive with a notice of non-renewal in
accordance with the terms of Article 2 of this Agreement; or

 

  vi. Any other action or inaction by the Company that constitutes a material
breach by the Company of the terms and conditions of this Agreement.

The Executive will not be deemed to have terminated for Good Reason unless
(A) the Executive gives the Company written notice of the event or events that
are the basis for such claim within thirty (30) days after the Executive first
becomes aware of the initial occurrence, event or events that would otherwise
constitute Good Reason, describing such claim in reasonably sufficient detail to
allow the Company to address the event or events, (B) the Company fails to cure
the alleged condition during a period of not less than thirty (30) days after
the delivery of such notice to the Company, and (C) the Executive terminates his
employment within ninety (90) days after the Executive first becomes aware of
the initial occurrence, event or events that are the basis for such claim.

(j) “Person” shall mean any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
organization, government or political subdivision.

(k) “Pro Rata” shall equal the product of (A) and (B), where (A) is the
applicable incentive amount and (B) is a fraction, the numerator of which is the
number of calendar months that the Executive was employed by the Company during
the applicable performance period or cycle and the denominator of which is the
number of calendar months in the applicable performance period or cycle. Solely
for determining the Pro Rata amount, any partial calendar month shall be treated
as a full month.

(l) “Protected Information” shall mean trade secrets, confidential and
proprietary business information of the Company and its Subsidiaries and
affiliates, and any other information of the Company or any of its Subsidiaries
or affiliates, including, but not limited to, customer lists (including, without
limitation, potential customers), sources of supply, processes, plans,
materials, pricing information, internal memoranda, marketing plans, internal
policies, and products and services that may be developed from time to time by
the Company or any of its Subsidiaries or affiliates or any of their respective
agents or employees, including but not limited to the Executive; provided,
however, that information that is in the public domain (other than as a result
of a breach of this Agreement), approved for release by the Company or lawfully
obtained from third parties who are not bound by a confidentiality agreement
with the Company or any of its Subsidiaries or affiliates, is not Protected
Information.

(m) “Shares” shall mean the Common Shares of the Company.

(n) “Subsidiary” means a corporation, company or other entity (i) more than
fifty percent (50%) of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter owned or controlled,
directly or indirectly, by the Company, but such corporation, company or other
entity shall be deemed to be a Subsidiary only so long as such ownership or
control exists.

(o) “Term of Employment” shall mean the period specified in Article 2 below
(including any extension as provided therein).

 

4



--------------------------------------------------------------------------------

Article 2. Term of Employment.

The Term of Employment shall begin on the Effective Date, and shall extend until
September 29, 2018 (the “Initial Term”), with automatic one (1) year renewals
(each a “Renewal Term”) upon the expiration of the Initial Term or the current
Renewal Term, as applicable, unless either Party notifies the other at least
three (3) months before the scheduled expiration date that this Agreement is not
to renew. Notwithstanding the foregoing, the Term of Employment may be earlier
terminated by either Party in accordance with the provisions of Article 10.

Article 3. Position, Duties, and Responsibilities.

(a) During the Term of Employment, the Executive shall serve as President and
Chief Financial Officer of the Company, and shall perform such duties consistent
with his position as may be assigned to him from time to time by the Chief
Executive Officer of the Company or the Board. The Executive shall also be
nominated for election as a member of the Board, at all applicable times during
the Term of Employment. During his employment with the Company, the Executive
shall devote substantially all of his business time and attention to the
business and affairs of the Company and shall use his best efforts, skills and
abilities to promote its interests.

(b) Nothing herein shall preclude the Executive from (i) serving on the boards
of directors of a reasonable number of other corporations with the concurrence
of the Board, (ii) serving on the boards of a reasonable number of trade
associations and/or charitable organizations, (iii) engaging in charitable
activities and community affairs, and (iv) managing his personal investments and
affairs, provided that such activities set forth in this Section 3(b) do not
conflict or interfere with the effective discharge of his duties and
responsibilities under Section 3(a).

Article 4. Base Salary.

The Executive shall be paid an annualized Base Salary, payable in accordance
with the regular payroll practices of the Company, of not less than nine hundred
thousand dollars ($900,000). The Base Salary shall be reviewed annually for
increase in the discretion of the Compensation Committee.

Article 5. Annual Incentive Award.

During the Term of Employment, the Executive shall be eligible for an annual
incentive award with payout opportunities that are commensurate with his
position and duties, as determined by the Compensation Committee in its
discretion. During the Term of Employment, the Executive’s target annual
incentive award opportunity will be equal to one hundred percent (100%) of the
Executive’s Base Salary. The Executive’s annual incentive award opportunities
shall be based on Company and individual performance goals determined, and
subject to change, by the Compensation Committee in its discretion. The
Executive shall be paid his annual incentive award no later than other senior
executives of the Company are paid their annual incentive award.

Article 6. Long-Term Incentive Awards.

The Executive shall be eligible to participate in the Company’s long-term
incentive plan on terms commensurate with his position and duties, as determined
by the Compensation Committee in its discretion. Program design, including but
not limited to performance measures and weighting shall be determined by the
Compensation Committee in its discretion. During the Term of Employment, the
Compensation Committee will consider setting the Executive’s target annual
long-term incentive award opportunity equal to one hundred seventy percent
(170%) of the Executive’s Base Salary.

 

5



--------------------------------------------------------------------------------

Article 7. Employee Benefit Programs.

During the Term of Employment, the Executive shall be entitled to participate in
any employee benefit plans and programs made available to the Company’s
senior-level executives generally, subject to Section 10(f) below, as such plans
or programs may be in effect from time to time, including, without limitation,
401(k) savings and other plans or programs, medical, dental, hospitalization,
short-term and long-term disability and life insurance plans, accidental death
and dismemberment protection, travel accident insurance, and any retirement
plans or programs and any other employee welfare benefit plans or programs that
may be sponsored by the Company in the future from time to time, including but
not limited to any plans that supplement the above-listed types of plans or
programs, whether funded or unfunded. Notwithstanding the foregoing, the Company
may terminate or alter any particular benefit plan or program at any time in its
discretion. The Executive shall be entitled to three weeks of paid vacation
during each year of employment, which shall be subject to the Company’s vacation
policy for senior executives.

Article 8. Reimbursement of Business and Other Expenses.

The Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for all reasonable business expenses incurred in connection with
carrying out the business of the Company, subject to documentation in accordance
with the Company’s policy.

Article 9. Perquisites.

The Executive shall receive the following Company executive perquisites:

(a) The Company shall reimburse the Executive for reasonable financial planning,
estate planning and tax preparation fees up to an annual maximum of $6,750.

(b) The Executive shall be entitled to the annual Executive Physical Program at
the Company’s expense up to an annual maximum of $3,000.

All reimbursements under Article 8, Article 9, Article 14, or otherwise under
this Agreement, shall be for expenses incurred by the Executive during the Term
of Employment. In all events such reimbursement will be made no later than the
end of the year following the year in which the expense was incurred. Each
provision of reimbursements shall be considered a separate payment and not one
of a series of payments for purposes of Section 409A of the Code. In addition,
no reimbursement or in-kind benefit shall be subject to liquidation or exchange
for another benefit and the amount available for reimbursement, or in-kind
benefits provided, during one calendar year in no event will affect the amount
of expenses required to be reimbursed or in-kind benefits required to be
provided by the Company in any other calendar year.

Article 10. Termination of Employment.

(a) Termination Due to Death. In the event that the Executive’s employment is
terminated due to his death, his estate or his beneficiaries, as the case may
be, shall be entitled to the following benefits:

 

  i. A lump-sum amount, paid within sixty (60) days following the Date of
Termination, equal to the Executive’s unpaid Base Salary through and including
the Date of Termination, as well as unused vacation time accrued through the
Date of Termination and any unreimbursed business expenses incurred prior to the
Date of Termination, consistent with the regular payroll practices of the
Company (the “Accrued Rights Payment”); and

 

  ii. A lump-sum amount, paid on the sixtieth (60th) day following the Date of
Termination, of the Executive’s annual incentive at target (“Target Bonus”) for
the calendar year that includes the Date of Termination; provided however, that
such amount shall be adjusted on a Pro Rata basis. For the avoidance of doubt,
the Target Bonus shall not include any long-term incentive bonus (or any
single-year or other applicable portion of an incentive arrangement covering a
period in excess of one year).

 

6



--------------------------------------------------------------------------------

(b) Termination Due to Disability. In the event that the Executive’s employment
is terminated due to his Disability, and conditioned upon, no later than
fifty-nine (59) days after the Date of Termination, the Executive’s (or
Executive’s legal representative) execution of an effective general release of
claims against the Company and its Subsidiaries and affiliates, in substantially
the form attached hereto as Exhibit A (a “Release”) (with all periods for
revocation therein having expired), as well as the Executive’s acknowledgement
of, and the Executive’s compliance with, the Executive’s obligations under the
restrictive covenants set forth in Articles 11 through 13, he shall be entitled
to the following benefits:

 

  i. The Accrued Rights Payment;

 

  ii. A lump-sum amount, paid on the sixtieth (60th) day following the Date of
Termination, of the Target Bonus for the calendar year that includes the Date of
Termination; provided however, that such amount shall be adjusted on a Pro Rata
basis; and

 

  iii. A lump-sum amount, paid on the sixtieth (60th) day following the Date of
Termination, equal to the total premiums the Executive would be required to pay
for twelve (12) months of COBRA continuation coverage under the Company’s health
benefit plans (i.e., medical, dental, and vision coverage), determined using the
COBRA premium rate in effect for the level of coverage that the Executive had in
place immediately prior to the Executive’s Date of Termination (the “COBRA
Payment”). The Executive shall not be required to purchase COBRA continuation
coverage in order to receive the COBRA Payment, nor shall the Executive be
required to apply the COBRA Payment towards any payment of applicable premiums
for COBRA continuation coverage.

In no event shall a termination of the Executive’s employment due to Disability
occur until the Party terminating the Executive’s employment gives written
notice to the other Party in accordance with Article 24 below.

(c) Termination by the Company for Cause. In the event the Company terminates
the Executive’s employment for Cause, he shall be entitled to the Accrued Rights
Payment.

(d) Termination by Company without Cause or Termination by the Executive for
Good Reason. In the event the Executive’s employment is terminated by the
Company without Cause (i.e., on a basis other than specified in Subsections
10(a), 10(b), 10(c), or 10(e)), or in the event the Executive’s employment is
terminated by the Executive for Good Reason, in either case, at any time other
than during the two-year period beginning on the date of a Change in Control,
and conditioned upon, no later than fifty-nine (59) days after the Date of
Termination, the Executive’s execution of an effective Release (with all periods
for revocation therein having expired), as well as the Executive’s
acknowledgement of, and the Executive’s compliance with, the Executive’s
obligations under the restrictive covenants set forth in Articles 11 through 13,
the Executive shall be entitled to the following benefits:

 

  i. The Accrued Rights Payment;

 

  ii. A lump-sum amount, paid on the sixtieth (60th) day following the Date of
Termination, equal to one (1.0) times the sum of (A) the Executive’s Base Salary
and (B) the Target Bonus for the calendar year that includes the Date of
Termination;

 

  iii. A lump-sum amount, if any, paid on the sixtieth (60th) day following the
Date of Termination, equal to the actual annual incentive that would have been
payable to the Executive for the calendar year that includes the Date of
Termination based on actual performance against applicable goals if the
Executive had remained employed through the end of such calendar year; provided
however, that such amount shall be adjusted on a Pro Rata basis;

 

7



--------------------------------------------------------------------------------

  iv. A lump-sum amount, paid on the sixtieth (60th) day following the Date of
Termination, equal to the COBRA Payment. The Executive shall not be required to
purchase COBRA continuation coverage in order to receive the COBRA Payment, nor
shall the Executive be required to apply the COBRA Payment towards any payment
of applicable premiums for COBRA continuation coverage; and

 

  v. The Company will assist the Executive in finding other employment
opportunities by providing to him, at the Company’s limited expense, reasonable
professional outplacement services through the provider of the Company’s choice.
Such outplacement services shall terminate when the Executive finds other
employment. However, in no event shall such outplacement services continue for
more than twelve (12) months following the Date of Termination or exceed more
than $10,000 in the aggregate.

(e) Voluntary Termination. A termination of employment by the Executive on his
own initiative, other than a termination due to Disability, death, or a
termination for Good Reason, shall have the same consequences as provided in
Section 10(c) for a termination for Cause. A voluntary termination under this
Section 10(e) shall be effective on the date specified in the Executive’s
written notice, unless such voluntary termination is earlier accepted by the
Company, such early acceptance still to be treated as a voluntary termination by
the Executive.

(f) No Mitigation; No Offset. In the event of any termination of employment
under this Article 10 or under Article 14, the Executive shall be under no
obligation to seek other employment and there shall be no offset against amounts
due the Executive under this Agreement on account of any remuneration
attributable to any subsequent employment that he may obtain.

(g) Nature of Payments. Any amounts due under this Article 10 or under Article
14 are in the nature of severance payments considered to be reasonable by the
Company and are not in the nature of a penalty.

(h) Timing of Payments. Notwithstanding any provision in this Agreement to the
contrary, if the Executive is a “specified employee” (within the meaning of
Treasury Regulation Section 1.409A-1(i) and using the identification methodology
selected by the Company from time to time) on the Date of Termination, to the
extent payments or benefits made hereunder (as well as any other payment or
benefit that the Executive is entitled to receive upon his separation from
service) constitute deferred compensation (after taking account any applicable
exceptions under Section 409A of the Code), and to the extent required by
Section 409A of the Code, payments or benefits payable upon separation from
service which otherwise would be payable during the six (6) month period
immediately following the Date of Termination will instead be paid or made
available on the earlier of (i) the first day following the six (6) month
anniversary of the Executive’s Date of Termination and (ii) the Executive’s
death.

(i) Accrued Rights. For the avoidance of doubt, notwithstanding anything herein
to the contrary, the Accrued Rights Payment shall not be subject to any
requirement that the Executive execute a Release.

Article 11. Noncompetition.

(a) The Executive agrees that, during the Executive’s employment with the
Company and for a period of twelve (12) months following the termination of such
employment, whether termination is by the Executive or the Company, and
regardless of the reasons therefor, the Executive shall not serve as an
employee, agent, partner, shareholder, owner, investor, director, consultant, or
other service provider for, or in any other capacity participate, engage,
prepare to engage, or have any financial or other interest (whether directly or
indirectly, and whether alone or together or in concert with any other
Person(s)), in the business of or any activity relating to competitive gaming
(including, without limitation, casino operation and horseracing) (any such
business or activity, a “Competitive Business”), in any case, within one hundred
(100) miles of any location where the Company or any of its Subsidiaries or
affiliates is engaged in, undertaking or proposing to engage in or undertake any
Competitive Business, in each case at the time of

 

8



--------------------------------------------------------------------------------

the Executive’s applicable action or activity (or, if earlier, at the time of
the termination of the Executive’s employment with the Company and its
Subsidiaries); provided, however, that notwithstanding anything to the contrary
contained in this Agreement, the Executive may own up to five percent (5%) of
the outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Exchange Act.

(b) The Executive further acknowledges and agrees that, in the event of the
termination of his employment with the Company, the Executive’s experience and
capabilities are such that the Executive can obtain employment in business
activities which do not compete with the Company, and that the enforcement of
this Agreement by way of injunction shall not prevent the Executive from earning
a reasonable livelihood. The Executive further acknowledges and agrees that the
covenants contained herein are necessary for the protection of the Company’s
legitimate business interests and are reasonable in scope and duration.

Article 12. Nonsolicitation of Employees.

The Executive agrees that during his employment with the Company and for a
period of twelve (12) months following the termination of such employment,
whether termination is by the Executive or by the Company, regardless of the
reasons therefor, the Executive will not directly or indirectly, (a) employ or
retain or solicit for employment or arrange to have any other person, firm, or
other entity employ or retain or solicit for employment or otherwise participate
in the employment or retention of any person who is an employee or consultant of
the Company or any of its Subsidiaries or affiliates; or (b) solicit suppliers
or customers of the Company or any of its Subsidiaries or affiliates or induce
any such person to terminate his, her, or its relationship with the Company or
any of its Subsidiaries or affiliates. In the event that the scopes of the
restrictions in Article 11 or 12 are found overly broad, Executive agrees that a
court should reform the restrictions by limiting them to the maximum reasonable
scope.

Article 13. Confidentiality.

(a) The Company has advised the Executive and the Executive acknowledges that it
is the policy of the Company to maintain as secret and confidential all
Protected Information, and that Protected Information has been and will be
developed at substantial cost and effort to the Company. The Executive shall not
at any time, directly or indirectly, divulge, furnish, or make accessible to any
person, firm, corporation, association, or other entity (otherwise than as may
be required in the regular course of the Executive’s employment), nor use in any
manner, either during the Executive’s employment or after termination for any
reason, any Protected Information, or cause any such Protected Information to
enter the public domain.

(b) Notwithstanding the foregoing, nothing in this Agreement will preclude,
prohibit or restrict the Executive from (i) communicating with any federal,
state or local administrative or regulatory agency or authority, including but
not limited to the Securities and Exchange Commission (the “SEC”); (ii)
participating or cooperating in any investigation conducted by any governmental
agency or authority; or (iii) filing a charge of discrimination with the United
States Equal Employment Opportunity Commission or any other federal state or
local administrative agency or regulatory authority. Nothing in this Agreement,
or any other agreement between the Parties, prohibits or is intended in any
manner to prohibit, the Executive from (i) reporting a possible violation of
federal or other applicable law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the SEC, the
U.S. Congress, and any governmental agency Inspector General, or (ii) making
other disclosures that are protected under whistleblower provisions of federal
law or regulation. This Agreement does not limit the Executive’s right to
receive an award (including, without limitation, a monetary reward) for
information provided to the SEC. The Executive does not need the prior
authorization of anyone at the Company to make any such reports or disclosures,
and the Executive is not required to notify the Company that the Executive has
made such reports or disclosures. Nothing in this Agreement or any other
agreement or policy of the Company is intended to interfere with or restrain the
immunity provided under 18 U.S.C. §1833(b). The Executive cannot be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (i) (A) in confidence to federal,
state or local government officials, directly or indirectly, or to an attorney,
and (B) for the purpose of reporting or investigating a suspected violation of
law; (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if filed under seal; or (iii) in

 

9



--------------------------------------------------------------------------------

connection with a lawsuit alleging retaliation for reporting a suspected
violation of law, if filed under seal and does not disclose the trade secret,
except pursuant to a court order. The foregoing provisions regarding protected
disclosures are intended to comply with all applicable laws and, if any laws are
adopted, amended or repealed after the execution of this Agreement, this
Section 13(b) shall be deemed to be amended to reflect the same.

Article 14. Effect of a Change in Control.

The Executive’s entitlements relating to a Change in Control of the Company
shall be determined in accordance with this Article 14 and there shall be no
duplication of the benefits provided in this Article 14.

(a) Extension of Agreement. Subject to Article 16 below, upon a Change in
Control, the Term of Employment shall be extended to the second anniversary of
such Change in Control, with automatic one (1) year renewals thereafter unless
either Party notifies the other at least six (6) months before the scheduled
expiration date that this Agreement is not to renew. Notwithstanding the
foregoing, the Term of Employment may be earlier terminated by either Party in
accordance with the provisions of Article 10, except as modified by this Article
14.

(b) Obligations of the Company upon Certain Terminations in Connection with a
Change in Control. If, during the two (2) year period beginning on the date of a
Change in Control, the Executive’s employment is terminated by the Company
without Cause (i.e., on a basis other than specified in Subsections 10(a),
10(b), 10(c), or 10(e)), or the Executive’s employment is terminated by the
Executive for Good Reason, and conditioned upon, no later than fifty-nine
(59) days after the Date of Termination, the Executive’s execution of an
effective Release (with all periods for revocation therein having expired), as
well as the Executive’s acknowledgement of, and the Executive’s compliance with,
the Executive’s obligations under the restrictive covenants set forth in
Articles 11 through 13, the Executive shall be entitled to the following
benefits:

 

  i. The Accrued Rights Payment;

 

  ii. A lump-sum amount, paid on the sixtieth (60th) day following the Date of
Termination, equal to two (2) times the sum of: (A) the Executive’s Base Salary
in effect at the Date of Termination or, if higher, at the date of the Change in
Control, and (B) the Target Bonus for the calendar year that includes the Date
of Termination or, if higher, the calendar year that includes the Change in
Control;

 

  iii. A lump-sum amount, paid on the sixtieth (60th) day following the Date of
Termination, of the Target Bonus for the calendar year that includes the Date of
Termination or, if higher, the calendar year that includes the Change in
Control; provided however, that such amount shall be adjusted on a Pro Rata
basis; and

 

  iv. A lump-sum amount, paid on the sixtieth (60th) day following the Date of
Termination, equal to the total premiums the Executive would be required to pay
for eighteen (18) months of COBRA continuation coverage under the Company’s
health benefit plans (i.e., medical, dental and vision coverage), determined
using the COBRA premium rate in effect for the level of coverage that the
Executive had in place immediately prior to the Executive’s Date of Termination
(the “CIC COBRA Payment”). The Executive shall not be required to purchase COBRA
continuation coverage in order to receive the CIC COBRA Payment, nor shall the
Executive be required to apply the CIC COBRA Payment towards any payment of
applicable premiums for COBRA continuation coverage.

(c) Indemnification of Legal Fees. Effective only upon a Change in Control, it
is the intent of the Company that the Executive not be required to incur the
expenses associated with the enforcement of his rights upon and following such a
Change in Control under this Agreement by litigation or

 

10



--------------------------------------------------------------------------------

other legal action because the cost and expense thereof would substantially
detract from the benefits intended to be extended to the Executive hereunder
upon and following a Change in Control. Accordingly, upon and following a Change
in Control, if it should appear to the Executive that the Company has failed to
comply with any of its obligations under this Agreement which arose upon or
following a Change in Control or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any litigation designed to deny, or to recover from, the Executive
the benefits intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain counsel of his
choice, at the expense of the Company as hereafter provided, to represent the
Executive in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company, or any Subsidiary,
Director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to the Executive’s entering into an attorney-client relationship with
such counsel, and in that connection the Company and the Executive agree that a
confidential relationship shall exist between the Executive and such counsel.
Upon and following a Change in Control, the Company shall pay or cause to be
paid and shall be solely responsible for any and all reasonable attorneys’ and
related fees and expenses incurred by the Executive as a result of the Company’s
failure to perform this Agreement or any provision hereof or as a result of the
Company or any person contesting the validity or enforceability of this
Agreement or any provision hereof as aforesaid, provided any such reimbursement
of attorneys’ and related fees and expenses shall be made not later than
December 31 of the year following the year in which the Executive incurred the
expense. Each reimbursement under this paragraph (c) shall be considered a
separate payment and not one of a series of payments for purposes of
Section 409A of the Code. In addition, no reimbursement or in-kind benefit shall
be subject to liquidation or exchange for another benefit and the amount
available for reimbursement, or in-kind benefits provided, during one calendar
year in no event will affect the amount of expenses required to be reimbursed or
in-kind benefits required to be provided by the Company in any other calendar
year.

Article 15. Resolution of Disputes.

Any disputes arising under or in connection with this Agreement shall be
resolved by third party mediation of the dispute and, failing that, by binding
arbitration, to be held in Reno, Nevada, in accordance with the rules and
procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The Company will pay the direct costs and expenses of such arbitration.
The Company will also reimburse the Executive for reasonable fees and expenses,
including reasonable attorney’s fees, incurred by the Executive in connection
with such arbitration, such reimbursement to be made monthly as such fees and
expenses are incurred. In the event the Executive does not prevail at
arbitration, however, the Executive will re-pay to the Company any and all
expenses and fees previously reimbursed by the Company under this Article 15.

Notwithstanding the provisions of this Article 15, the Parties agree that in the
event of any dispute between the Executive and the Company as to any of the
Executive’s obligations under Articles 11, 12, or 13, then the arbitration
requirements of this Article 15 shall not apply, and that instead, the Parties
must seek relief as to that dispute in a court of general jurisdiction in the
State of Nevada to be docketed, if available, on the commercial docket of that
court. The Parties hereby consent to the exclusive specific and general
jurisdiction of such court. The Executive hereby agrees that, by virtue of his
work for the Company, he has purposely availed himself of the benefits and
protections of the laws of the State of Nevada. In addition, in connection with
any such court action, the Executive acknowledges and agrees that the remedy at
law available to the Company for breach by the Executive of any of his
obligations under Articles 11, 12, or 13 of this Agreement would be inadequate
and that damages flowing from such a breach would not readily be susceptible to
being measured in monetary terms. Accordingly, the Executive acknowledges,
consents and agrees that, in addition to any other rights or remedies which the
Company may have at law, in equity or under this Agreement, upon adequate proof
of the Executive’s violation of any provision of Articles 11, 12, or 13 of this
Agreement, the Company shall be entitled to immediate injunctive relief and may
obtain a temporary order restraining any threatened or further breach, without
the necessity of proof of actual damage. For purposes of clarity, each Party
shall bear his or its own costs and expenses in connection with any such
litigation, unless such costs and expenses are awarded to a Party by the court
in such litigation.

 

11



--------------------------------------------------------------------------------

Article 16. Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business and/or assets of
the Company, whether by purchase, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purposes of this Agreement), but shall not otherwise be assignable, transferable
or delegable by the Company.

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. No rights or
obligations of the Executive under this Agreement may be assigned or transferred
by the Executive other than his rights to compensation and benefits, which may
be transferred only by will or operation of law. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees
and/or legatees. This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Article 16 hereof. Without limiting the generality of the foregoing,
the Executive’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his will or by the laws of descent and
distribution and, in the event of any attempted assignment or transfer contrary
to this Article 16, the Company shall have no liability to pay any amount so
attempted to be assigned, transferred or delegated.

Article 17. Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto (including, without
limitation, the Existing Agreement).

Article 18. Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

Article 19. Withholding.

The Company may withhold from any amounts payable under this Agreement all
federal, state, city, or other taxes as shall be required pursuant to any law or
government regulation or ruling.

Article 20. Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

 

12



--------------------------------------------------------------------------------

Article 21. Survivorship.

Except as otherwise expressly set forth in this Agreement, the respective rights
and obligations of the Parties hereunder shall survive any termination of the
Executive’s employment. Except as otherwise expressly provided by this
Agreement, this Agreement itself (as distinguished from the Executive’s
employment) may not be terminated by either Party without the written consent of
the other Party. Upon the expiration of the term of this Agreement, the
respective rights and obligations of the Parties shall survive such expiration
to the extent necessary to carry out the intentions of the Parties an embodied
in the rights (such as vested rights) and obligations of the Parties under this
Agreement.

Article 22. References.

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

Article 23. Governing Law.

This Agreement shall be governed in accordance with the laws of Nevada without
reference to principles of conflict of laws.

Article 24. Notices.

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) delivered
by certified or registered mail, postage prepaid, return receipt requested or
(c) delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:

If to the Company:

Eldorado Resorts, Inc.

100 West Liberty Street, Suite 1150

Reno, Nevada 89501

Attention: General Counsel

If to the Executive:

At the last residential address known by the Company

Article 25. Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

Article 26. Counterparts.

This Agreement may be executed in two or more counterparts.

Article 27. Code Section 409A Compliance.

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code so as not to result in the assessment of
any additional tax or penalty under Section 409A of the Code. This Agreement
will be administered in a manner consistent with this intent. References to
Section 409A of the Code will include any proposed, temporary or final
regulation, or any other formal guidance, promulgated with respect to such
section by the U.S. Department of Treasury or the Internal Revenue Service. Each
payment or benefit to be made or provided to the Executive under the provisions
of this Agreement will be considered to be a separate payment and not one of a
series of payments for purposes of Section 409A of the Code. Notwithstanding
anything in this Agreement to the contrary, no particular tax result for the
Executive is guaranteed, and in no event shall the Company be liable for any
taxes, interest or penalties that the Executive may incur under or in connection
with Section 409A of the Code or otherwise.

 

13



--------------------------------------------------------------------------------

Article 28. Code Section 280G Policy.

Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment or distribution of any type to the
Executive, pursuant to this Agreement or otherwise by the Company or any of its
Subsidiaries, is or will be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties with respect to such excise tax, such
payments shall be reduced (but not below zero) if and to the extent that such
reduction would result in the Executive retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the imposition of the excise tax), than if the Executive received all of the
payments. The Company shall reduce or eliminate the payments, by first reducing
or eliminating the portion of the payments which are payable in cash and then by
reducing or eliminating non-cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the determination. All determinations concerning the application of this
Article 28 shall be made by a nationally recognized firm of independent
accountants or any nationally recognized financial planning and benefits
consulting company, selected by the Company and reasonably satisfactory to the
Executive, whose determination shall be conclusive and binding on all parties.
The fees and expenses of such accountants shall be borne by the Company. The
Company shall hold in confidence and not disclose, without the Executive’s prior
written consent, any information with regard to the Executive’s tax position
which the Company obtains pursuant to this provision.

Article 29. Resignations.

Following the termination of the Executive’s employment for any reason, if and
to the extent requested by the Board, the Executive agrees to resign from the
Board, all fiduciary positions (including, without limitation, as trustee) and
all other offices and positions the Executive holds with the Company or its
Subsidiaries; provided, however, that if the Executive refuses to tender the
Executive’s resignation after the Board has made such request, then the Board
will be empowered to tender the Executive’s resignation from such offices and
positions.

Article 30. Clawback Provisions.

Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to the Executive
pursuant to this Agreement or any other agreement or arrangement with the
Company or its Subsidiaries, which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company or its Subsidiaries pursuant to any such law, government
regulation or stock exchange listing requirement).

(Signature Page to Follow)

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date.

 

Executive /s/ Thomas Reeg Thomas Reeg

 

Eldorado Resorts, Inc. By:   /s/ Gary Carano

Name:   Gary L. Carano Title:   Chief Executive Officer